                       UNITED STATES DISTRICT COURT


                        MIDDLE DISTRICT OF LOUISIANA


TERRANCE NAPOLEON, SR. CIVIL ACTION

VERSUS

DARRAL VANNOY, ET AL. NO.: 19-00 35 5-BAJ-RLB



                                RULING AND ORDER

       Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 8) pursuant to 28 U.S.C. § 636(b)(l). The Report and

Recommendation addresses Plaintiff Terrance Napoleon Sr/s failure to pay the initial

partial filing fee of $10.00 and failure to show cause as to why his Complaint (Doc. 1)

should not be dismissed. The Magistrate Judge recommends that the proceeding be

dismissed without prejudice, for failure to pay the initial partial filing fee. (Id.).

       The Report and Recommendation notified the parties that, pursuant to 42

U.S.C. § 636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. Neither party filed a response.


       Having carefully considered the underlying Complaint, the instant motions,

and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.
      IT IS ORDERED that the Magistrate Judge's Report and Recommendation

(Doc. 8) is Adopted as the Court's opinion herein.


      IT IS FURTHER ORDERED that Plaintiffs Complaint (Doc. 1) is

DISMISSED WITHOUT PREJUDICE.



                                                          /o^
                            Baton Rouge, Louisiana, this day of March, 2020.



                                                     A.
                                        JUDGE BRIAN JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
